DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed July 19, 2021, wherein claims 1 and 7-8 are amended, claim 4 is cancelled, and new claims 9-17 are presented for consideration.  Claims 1-3 and 5-17 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “the drive and intervention thresholds” in line 2 and “the stabilizing braking interventions” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation “previously” in line 2, which lacks a point of reference as to what point in time the term is measuring from.
Claim 15 recites the limitation "the wet mode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "moist" in claim 15 is a relative term which renders the claim indefinite.  The term "moist" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “a brief period of time” and “a longer period” in claim 17 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anker et al. (US 2014/0350789 A1).
Anker et al. teaches, according to claim 1, a method for influencing driving dynamics of a vehicle, the method comprising: 
influencing, via a driving dynamics controller, the driving dynamics of the vehicle as a function of parameters allocated to a selected driving dynamics mode when a driving dynamics mode is activated, wherein the driving dynamics controller reads in an item of road state information (Anker et al., at least para. [0059], “The VCU 10 receives a plurality of signals, represented generally at 16 and 17, which are received from a plurality of vehicle sensors and are representative of a variety of different parameters associated with vehicle motion and status. As described in further detail below, the signals 16, 17 provide, or are used to calculate, a plurality of driving condition indicators (also referred to as terrain indicators) which are indicative of the nature of the condition in which the vehicle is travelling. One advantageous feature of the invention is that the VCU 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly.”); and 
influencing the driving dynamics as a function of the road state information representing a road state in a region of the vehicle when an automatic mode is activated, wherein a drive control unit and a brake control unit are actuated to influence the driving dynamics (Anker et al., at least para. [0058], “The VCU 10 controls a plurality of vehicle subsystems 12 including, but not limited to, an engine management system 12a, a transmission system 12b, a steering system 12c, a brakes system 12d and a suspension system 12e.”; and para. [0072], “The subsystem controller 14 may itself control the vehicle subsystems 12a-12e directly via the signal line 13, or alternatively each subsystem may be provided with its own associated intermediate controller (not shown in FIG. 1) for providing control of the relevant subsystem 12a-12e.”); 
wherein the road state information is supplied by a road state detection device, which evaluates sensor signals from sensors of the vehicle to detect the road state, and/or by an information service which supplies the road state information for an environment of the vehicle (Anker et al., at least para. [0078], “In phase (1), the continuous terrain indicator signals in the form of the road surface roughness output 26 and the outputs 22 from the estimator module 18 are provided to the selector module 20.”; and para. [0079], “The selector module 20 is provided with a probability algorithm 20a for calculating the most suitable control mode for the vehicle subsystems based on the discrete terrain indicator signals 17 received directly from the sensors and the continuous terrain indicators 22, 26 calculated by the estimator module 18 and the road surface roughness module 24, respectively.”; the road state information being provided, in the alternative, by sensors of the vehicle), and 
wherein the parameters include brake parameters and drive parameters, the drive parameters being adapted to the road state in the drive control unit, and wherein the brake parameters are adapted to the road state in the brake control unit (Anker et al., at least para. [0108], “Whereas in the aforementioned embodiment the VCU 10 is operable to control the vehicle subsystems 12a-12e in dependence on driving condition indicators which relate to the nature of the terrain over which the vehicle is travelling… The vehicle is operable to provide drive torque to the transmission by means of the engine alone, the CIMG alone or the engine and the CIMG in parallel. The transmission is connected to a driveline of the vehicle which is typically arranged to drive a pair of front wheels of the vehicle.”; and para. [0111], “A brake behaviour evaluation block 102 is arranged to receive a regenerative braking torque request signal 104 and a total brake torque request signal 106 from a brake controller (not shown) that is arranged to control operation of a brake of each of four wheels of the vehicle.”).

Regarding claim 2, the method further comprises deactivating the driving dynamics mode during a start of the vehicle and activating the automatic mode during the start of the vehicle (Anker et al., at least para. [0102], “On start-up of the vehicle, the control system is in the automatic mode…”).

Anker et al. teaches, according to claim 7, a driving dynamics controller apparatus for influencing driving dynamics of a vehicle, comprising: 
a driving dynamics controller configured to perform the following: 
influencing, via a driving dynamics controller, the driving dynamics of the vehicle as a function of parameters allocated to a selected driving dynamics mode when a driving dynamics mode is activated, wherein the driving dynamics controller reads in an item of road state information (Anker et al., at least para. [0059], “The VCU 10 receives a plurality of signals, represented generally at 16 and 17, which are received from a plurality of vehicle sensors and are representative of a variety of different parameters associated with vehicle motion and status. As described in further detail below, the signals 16, 17 provide, or are used to calculate, a plurality of driving condition indicators (also referred to as terrain indicators) which are indicative of the nature of the condition in which the vehicle is travelling. One advantageous feature of the invention is that the VCU 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly.”); and 
influencing the driving dynamics as a function of the road state information representing a road state in a region of the vehicle when an automatic mode is activated, wherein a drive control unit and a brake control unit are actuated to influence the driving dynamics (Anker et al., at least para. [0058], “The VCU 10 controls a plurality of vehicle subsystems 12 including, but not limited to, an engine management system 12a, a transmission system 12b, a steering system 12c, a brakes system 12d and a suspension system 12e.”; and para. [0072], “The subsystem controller 14 may itself control the vehicle subsystems 12a-12e directly via the signal line 13, or alternatively each subsystem may be provided with its own associated intermediate controller (not shown in FIG. 1) for providing control of the relevant subsystem 12a-12e.”); 
wherein the road state information is supplied by a road state detection device, which evaluates sensor signals from sensors of the vehicle to detect the road state, and /or by an information service which supplies the road state information for an environment of the vehicle (Anker et al., at least para. [0078], “In phase (1), the continuous terrain indicator signals in the form of the road surface roughness output 26 and the outputs 22 from the estimator module 18 are provided to the selector module 20.”; and para. [0079], “The selector module 20 is provided with a probability algorithm 20a for calculating the most suitable control mode for the vehicle subsystems based on the discrete terrain indicator signals 17 received directly from the sensors and the continuous terrain indicators 22, 26 calculated by the estimator module 18 and the road surface roughness module 24, respectively.”; the road state information being provided, in the alternative, by sensors of the vehicle), and 
“Whereas in the aforementioned embodiment the VCU 10 is operable to control the vehicle subsystems 12a-12e in dependence on driving condition indicators which relate to the nature of the terrain over which the vehicle is travelling… The vehicle is operable to provide drive torque to the transmission by means of the engine alone, the CIMG alone or the engine and the CIMG in parallel. The transmission is connected to a driveline of the vehicle which is typically arranged to drive a pair of front wheels of the vehicle.”; and para. [0111], “A brake behaviour evaluation block 102 is arranged to receive a regenerative braking torque request signal 104 and a total brake torque request signal 106 from a brake controller (not shown) that is arranged to control operation of a brake of each of four wheels of the vehicle.”).

Anker et al. teaches, according to claim 8, a non-transitory machine-readable memory medium, having a computer program, which is executable by a processor, comprising: 
a program code arrangement having program code for influencing driving dynamics of a vehicle (Anker et al., at least para. [0110], “FIG. 3 represents a flow diagram of a process in which the VCU 10 determines a value of the driver evaluation index 100 responsive to driver behaviour. Reference herein to a block such as a function block is to be understood to include reference to software code for performing the function or action specified in which an output is provided responsive to one or more inputs.”), by performing the following: 
influencing, via a driving dynamics controller, the driving dynamics of the vehicle as a function of parameters allocated to a selected driving dynamics mode when a driving dynamics “The VCU 10 receives a plurality of signals, represented generally at 16 and 17, which are received from a plurality of vehicle sensors and are representative of a variety of different parameters associated with vehicle motion and status. As described in further detail below, the signals 16, 17 provide, or are used to calculate, a plurality of driving condition indicators (also referred to as terrain indicators) which are indicative of the nature of the condition in which the vehicle is travelling. One advantageous feature of the invention is that the VCU 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly.”); and 
influencing the driving dynamics as a function of the road state information representing a road state in a region of the vehicle when an automatic mode is activated, wherein a drive control unit and a brake control unit are actuated to influence the driving dynamics (Anker et al., at least para. [0058], “The VCU 10 controls a plurality of vehicle subsystems 12 including, but not limited to, an engine management system 12a, a transmission system 12b, a steering system 12c, a brakes system 12d and a suspension system 12e.”; and para. [0072], “The subsystem controller 14 may itself control the vehicle subsystems 12a-12e directly via the signal line 13, or alternatively each subsystem may be provided with its own associated intermediate controller (not shown in FIG. 1) for providing control of the relevant subsystem 12a-12e.”); 
wherein the road state information is supplied by a road state detection device, which evaluates sensor signals from sensors of the vehicle to detect the road state, and /or by an information service which supplies the road state information for an environment of the vehicle “In phase (1), the continuous terrain indicator signals in the form of the road surface roughness output 26 and the outputs 22 from the estimator module 18 are provided to the selector module 20.”; and para. [0079], “The selector module 20 is provided with a probability algorithm 20a for calculating the most suitable control mode for the vehicle subsystems based on the discrete terrain indicator signals 17 received directly from the sensors and the continuous terrain indicators 22, 26 calculated by the estimator module 18 and the road surface roughness module 24, respectively.”; the road state information being provided, in the alternative, by sensors of the vehicle), and 
wherein the parameters include brake parameters and drive parameters, the drive parameters being adapted to the road state in the drive control unit, and wherein the brake parameters are adapted to the road state in the brake control unit (Anker et al., at least para. [0108], “Whereas in the aforementioned embodiment the VCU 10 is operable to control the vehicle subsystems 12a-12e in dependence on driving condition indicators which relate to the nature of the terrain over which the vehicle is travelling… The vehicle is operable to provide drive torque to the transmission by means of the engine alone, the CIMG alone or the engine and the CIMG in parallel. The transmission is connected to a driveline of the vehicle which is typically arranged to drive a pair of front wheels of the vehicle.”; and para. [0111], “A brake behaviour evaluation block 102 is arranged to receive a regenerative braking torque request signal 104 and a total brake torque request signal 106 from a brake controller (not shown) that is arranged to control operation of a brake of each of four wheels of the vehicle.”).

Regarding claim 9, the automatic mode or further driving dynamics modes are activated via a control element of the vehicle (Anker et al., at least para. [0047], “The vehicle control system may further include switching means for enabling the driver to switch between the automatic response mode in which the automatic control means controls the vehicle subsystem or subsystems in dependence on the output automatically, and a manual response mode in which the subsystem control mode is selected by the driver manually.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anker et al. in view of Takahashi et al. (US 6,424,904 B1).
Regarding claim 3, Anker discloses the invention as in claim 1 above.  
Anker does not disclose, restricting the driving dynamics when contradictory or no road state information is available.
Takahashi discloses, restricting the driving dynamics when contradictory or no road state information is available (Takahashi: [Col 1, Ln 39-60] discloses a situation when curve information about the road is unavailable, and causes the vehicle to reduce speed.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anker with the teachings of Takahashi, in order to provide a method for improved curved road approach control for vehicles.
Regarding claim 5, Anker discloses the invention as in claim 1 above.  

Takahashi discloses, reading-in the road state information via a communications device of the vehicle (Takahashi: [col 10, Ln 18-24] discloses road curve information being retrieved by ITS communication system.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anker with the teachings of Takahashi, in order to provide a method for improved curved road approach control for vehicles.
Regarding claim 6, Anker discloses the invention as in claim 1 above.
Takahashi discloses, reading-in the road state information by a navigation system of the vehicle and/or a rain detection system of the vehicle (Takahashi: [Col 1, Ln 34-60] discloses reading-in road curve information from the navigation system.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anker et al. in view of Amano et al. (US 2019/0206253 A1).
Regarding claim 10, Anker et al. does not expressly teach, where Amano et al. teaches, a control element includes a rotary control switch on a steering wheel or a menu of the vehicle (Amano et al., at least para. [0059], “The operating unit 14 forms an input unit of an HMI (Human Machine Interface) provided in the vehicle on-board communication device 10. As is shown in FIG. 3, this operating unit 14 is provided in a steering wheel portion SW of the host vehicle V1, and as is shown in FIG. 4, includes a rotary switch 38, a front switch 40, a rear switch 42, a left switch 44, and a right switch 46. The rotary switch 38 is capable, for example, of performing a rotation action in an up-down direction. The front switch 40, rear switch 42, left switch 44, and right switch 46 are formed by push-button switches, and are disposed so as to surround the rotary switch 38 from the up, down, left, and right directions. Note that an illustration of the steering wheel portion SW has been omitted from FIG. 4.”).  It would have been obvious to incorporate the teaching of Amano et al. into the system of Anker et al. as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anker et al. in view of Fox et al. (US 2020/0064833 A1).
Regarding claim 11, Anker et al. does not expressly teach, but Fox et al. teaches a mode for wet roads is selectable, and wherein when the mode for wet roads is selected, a response behavior of the drive and intervention thresholds for the stabilizing braking interventions are adjusted to an expected reduced friction force of wheels of the vehicle (Fox et al., at least para. [0084], “B) Road conditions: Based on current road conditions, the intelligent driving mode transition system 410 may require increased time, attention, and/or stability by the driving for performing one or more control operations of the vehicle (e.g., turning, speed, braking, etc.) depending on the external conditions (e.g., wet roads, ice, snow, fog/low visibility).The vehicle control system may further include switching means for enabling the driver to switch between the automatic response mode in which the automatic control means controls the vehicle subsystem or subsystems in dependence on the output automatically, and a manual response mode in which the subsystem control mode is selected by the driver manually.”). It would have .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anker et al. in view of Lu et al. (US 2017/0129298 A1).
Regarding claim 12, Anker et al. does not expressly teach, where Lu et al. teaches, a driving dynamics mode for experts is selectable, and wherein a response behavior of the drive and the intervention thresholds for the stabilizing braking interventions are adjusted so that the vehicle is driftable around curves (Lu et al., at least para. [0095], “In one exemplary embodiment, DCSM 258 may be configured to dynamically adjust a suspension height of the vehicle to imitate, for example, a racing sensation (e.g., expert driver suspension mode 259 (EDSM)). For example, DCSM 258 may implement a fast response time and/or increased rate of actuation change via ECU 140 and/or mode manager 226 to mimic an aggressive driving action. Implementation of DCSM 258 may be enabled by, for example, signals generated by sensors 132, 133, and/or 134. In some instances, when safety is guaranteed, ECU 140 and/or mode manager 226 may control the vehicle suspension system such that the vehicle 100 is purposefully caused to drift.”). It would have been obvious to incorporate the teaching of Lu et al. into the system of Anker et al. as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the . 

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed, in the whole, to the independent claims, as amended, but provide little in the way of specific objections to the teaching of the primary reference.  However, for the purpose of clarifying the rejection of the amended claims, specific citations from Anker et al. have been reproduced above adjacent the relevant claim limitations. 

Allowable Subject Matter
Claims 13, 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DONALD J WALLACE/Primary Examiner, Art Unit 3665